Opinion by
Orlady, J.,
The facts of this case have been determined by the court on testimony that is so contradictory as to result in different conclusions by the auditor and the learned judge who reviewed him, and they would possibly justify a finding in favor of either contention.
We will not reopen the controversy, and we accept the findings of the court below as sustained under the evidence: Overseers v. Overseers, 112 Pa. 99; Huston Township v. Benezette Township, 135 Pa. 393; Poor District v. Poor District, 5 Pa. Superior Ct. 516.
The first six assignments allege that the court erred in the refusal of what the appellant designates as the plaintiff’s points of evidence, and they specify the several facts claimed by the plaintiff, and which, on competent evidence, were determined by the court, in favor of the defendant.
Under the decisions this is irregular, and these assignments are not sustained, as they solely relate to controverted facts. A point of evidence evidently means whether a witness offered is competent, or whether evidence offered is competent or relevant as tending to prove any fact material to the issue: Lower Augusta v. Selinsgrove, 64 Pa. 166; Poor District v. Poor District, 5 Pa. Superior Ct. 516.
The remaining assignments are based upon the application of the law to facts which have not been found by the court, and as we accept the conclusions of the learned judge as being fully warranted by the evidence we do not see any error in the record, and the judgment is affirmed.